*639The Court (Thruston, J., absent,) said, that it seemed to the Court that he might be implicated by answering the question, and he was the sole judge whether’it would; and, if it would, he was not bound to answer the question.
Morsell, J., was not clear that it could implicate him.
Cranch, C. J., thought that it might form a link in the chain of circumstances, leading to a prosecution against himself, as the publisher of the paper; for, although the paper was printed in Baltimore,’ it might have been published here. At least it is questionable, whether sending a paper here would not be a publication here; and, as the witness was now here, he might possibly be prosecuted here. ,
He was not compelled to answer.